Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00790-CV

                        IN THE INTEREST OF I.R., et al., Children

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01212
                          Honorable Thomas F. Lee, Judge Presiding

     BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the motion to withdraw filed by
Appellant’s attorney is GRANTED, and the trial court’s order is AFFIRMED. It is ORDERED
no costs shall be assessed against Appellant in relation to this appeal because she qualifies as
indigent under TEX. R. APP. P. 20.

       SIGNED February 25, 2015.


                                               _____________________________
                                               Jason Pulliam, Justice